internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-132135-00 date date date a taxpayer number b parent number c dear this is in reply to your letter dated date a in which your representatives requested a ruling on taxpayer’s behalf with respect to number b contracts the policies intended to meet the definition of a life_insurance_contract under sec_7702 of the internal_revenue_code specifically taxpayer asks for a waiver of a reasonable error under sec_7702 such that the policies will be treated as life_insurance contracts for federal tax purposes the policy numbers for the number b contracts are set forth in exhibit hereto taxpayer is a stock_life_insurance_company as defined by sec_816 and is subject_to taxation under part i of subchapter_l of the code taxpayer primarily writes flexible premium universal_life_insurance term life_insurance and deferred_annuity contracts taxpayer is wholly owned by parent taxpayer joins in filing a life nonlife federal_income_tax return with parent and its affiliates taxpayer represents that all number b policies are life_insurance contracts under the laws of the states or other jurisdictions in which they are issued further if the requested ruling is granted taxpayer represents that the policies will satisfy the guideline_premium_limitation test of sec_7702 and the cash_value_corridor_test of sec_7702 the errors causing the failures to meet the definition of a life_insurance_contract are of three types in the case of three policies changes were made after issue that included a decrease in the death_benefit of the contract the computerized system correctly calculated the new guideline_premium_limitation but clerical personnel failed to follow procedures outlined in taxpayer’s procedure manual so that the correct actions could be taken to ensure continued compliance with sec_7702 specifically the clerks in the policy change department are required to request that the actuarial plr-132135-00 department verify whether or not the reduction would cause the policy to violate the guideline_premium_limitation in two cases taxpayer has verified that no such request was made in the third case the actuarial department failed to notify the policy change department that the face reduction would cause the policy to violate guideline premium limitations in all three instances the computerized compliance system contained a screen that disclosed that there were now excess premiums in the contracts but clerical personnel failed the check the screen had proper procedure been followed the disclosure of excess premiums would have initiated the manual process that would have verified the payment of future excess premiums so that refunds could have been timely made in one other case the computerized compliance system failed properly to account for a change in death_benefit option between an option b contract cash_value taken into account in the determination of death_benefit and an option a contract level death_benefit without regard to the cash_value upon a change in death_benefit option the computerized compliance system recomputes the guideline_premium_limitation by taking the attained age decrement method into account taxpayer has learned despite extensive testing of the compliance system that a minor programming error has in this one instance produced an overstated guideline_premium_limitation instructions as to how the attained age decrement method should be incorporated into the computer_software were not followed due to a programming error in number c cases guideline premiums were accepted in excess of the pertinent guideline_premium_limitation due to one cause only taxpayer computed its guideline premium limitations using sec_7702 to determine how to account for qualified_additional_benefits rather than sec_7702 as mandated by sec_7702 specifically the limitations were determined on the basis of charges other than mortality charges specified in the contract as opposed to the lesser charges expected to be actually paid all number c of these failures occurred on or after the date the effective date of the technical_and_miscellaneous_revenue_act_of_1988 tamra changes made to sec_7702 and ii taxpayer states that its insurance contracts were monitored carefully to ensure compliance with the guideline premium test by using an automated administration system and well managed administrative procedures further as part of their overall tax compliance system taxpayer’s management kept abreast of legislative changes primarily through regular updates of current events in tax-related legislation provided by a tax service for example relevant information the tamra legislation was distributed to all functional areas eg actuarial legal administration and information_technology areas in addition to these updates taxpayer regularly consulted reputable actuaries to understand viewpoints from outside the company taxpayer also referred to articles from sources such as the society of actuaries the american council of life insurers the american academy of actuaries and the national underwriter and its representatives attended industry conferences taxpayer also consulted legal counsel plr-132135-00 and other advisors when sec_7702 was modified by tamra taxpayer made prompt modifications to its business procedures to ensure continued compliance with the standards applicable to life_insurance contracts issued after the effective date of sec_7702 major changes were required in three areas new rules relating to modified endowment contracts new rules governing reasonable mortality charges and the change in the type or amount of other charges that could be taken into account as to this final change taxpayer noted the modifications made by tamra but concluded after review that no changes needed to be made to their compliance systems based on their interpretation of revised sec_7702 sec_7702 provides a statutory definition that a life_insurance_policy must meet to be treated as a life_insurance_contract for federal tax purposes more specifically a contract must be a life_insurance_contract under applicable law and must also meet either of two alternative tests the cash_value_accumulation_test of sec_7702 or the guideline premium and cash_value_corridor_test of sec_7702 and d in general sec_7702 applies to contracts issued after date sec_7702 provides one of the computational rules for determining the net_single_premium used to ascertain compliance with the cash_value_accumulation_test specifically it states that the determination shall be made on the basis of the rules of subparagraph b i and in the case of qualified_additional_benefits subparagraph b ii of subsection c this language was included in sec_7702 as originally enacted and has not been modified although this requirement nominally refers only to the determination required for the cash_value_accumulation_test this provision is the only direction provided by the statute as to how charges for qualified_additional_benefits are to considered from a computational standpoint sec_7702 dealing with the guideline_premium_limitation requirements does not have a specific computational rule for qualified_additional_benefits none of the legislative_history explicitly discusses the rules in sec_7702 the legislative_history however is absent of any the legislative_history provides additional support for concluding that sec_7702 is the operative rule for qualified_additional_benefits see h_rep_no pt 98th cong 2d sess date p footnote distinguishing mortality charges from charges for additional benefits senate committee on finance 98th cong 2d sess deficit_reduction_act_of_1984 explanation of provisions approved by the committee on date pincite footnote s prt same see also staff of joint_committee on taxation general explanation of the revenue provisions of the deficit_reduction_act_of_1984 98th cong 2d sess footnote stating that the discussions therein relating to mortality and other charges are generally applicable to both the cash_value accumulation and guideline premium tests plr-132135-00 indication that there be two separate standards for inclusion of such charges - one for the cash_value_accumulation_test and one for the guideline_premium_limitation furthermore there is no indication in tamra that congress intended to change the existing rules dealing with qualified_additional_benefits the rules specifically applicable to the guideline_premium_limitation appear in sec_7702 which provides that the premiums_paid under the contract at any time must not exceed the greater of the guideline_single_premium or the sum of the guideline level premiums to that date the guideline_single_premium is the single premium at issue that is needed to fund the future_benefits under the contract using the mortality and other charges specified in sec_7702 and a minimum interest rate assumption of six percent the guideline_level_premium is the level annual equivalent of the guideline_single_premium payable until a deemed_maturity_date between the insured's attained ages and using a minimum interest rate of four percent the computational rules of sec_7702 and the definitions of sec_7702 apply to both the guideline single and guideline_level_premium contracts qualifying as life_insurance under sec_7702 must also satisfy the cash_value corridor of sec_7702 the corridor specifies a minimum ratio of death_benefits as defined under sec_7702 to cash surrender values qualified_additional_benefits that may be taken into account in the determination of the guideline premium limitations are described in sec_7702 as i ii iii iv v guaranteed insurability accidental death or disability benefit family term coverage disability waiver benefit or other benefit prescribed under regulations sec_7702 states that for purposes of sec_7702 qualified_additional_benefits shall not be treated as future_benefits under the contract but the charges for such benefits shall be treated as future_benefits future_benefits is in turn defined under sec_7702 to mean death_benefits and endowment benefits the basis upon which the determination of the guideline_single_premium is to be made for purposes of the guideline_premium_limitation is set forth in sec_7702 prior to the tamra amendment sec_7702 and c b ii read i the mortality charges specified in the contract or if none is specified the mortality charges used in determining the statutory_reserves for such contract ii any charges not take into account under clause i specified in the plr-132135-00 contract the amount of any charge not so specified shall be treated as zero and tamra changed sec_7702 by removing the reference to charges specified in the contract and inserting any reasonable charges other than mortality charges which on the basis of the company’s experience if any with respect to similar contracts are reasonably expected to be actually paid but also changed the language of sec_7702 after the amendment neither clause contained a reference to the charges specified in the contract although the practical effect was that sec_7702 was now both a cap and a floor on the mortality charges to be taken into account2 while sec_7702 served only as a ceiling the new language reads i ii reasonable mortality charges which meet the requirements if any prescribed in regulations and which except as provided in regulations do not exceed the mortality charges specified in the prevailing commissioners standard tables as defined in sec_807 as of the time the contract is issued any reasonable charges other than mortality charges which on the basis of the company’s experience if any with respect to similar contracts are reasonably expected to be actually paid taxpayer divided qualified_additional_benefits between those that provide family term riders and those that provide other qualified_additional_benefits other_benefits family term riders are provided in one of two different forms an additional insured rider coverage for a family_member not to extend beyond the base insured’s attainment of age and a child’s rider all designated children but not to extend beyond the earlier of the child’s attainment of age or the base insured’s attainment of age the tables of cost of insurance charges for the additional insured rider are based on the same commissioners standard ordinary cso table as used for the base coverage the bulk or number c of the policies at issue involve other_benefits namely accidental death disability waiver and monthly disability and payer death and disability benefits other_benefits the contract for each benefit specifies a cost of insurance charge but the cost of insurance charges for each of these benefits is less than the maximum rate specified in the contract the effect of the modification of this clause is not at issue in this ruling but has been discussed in the sec_5011 of tamra tamra’s legislative_history see h_r conf_rep no 100th cong 2d sess notice_88_128 1988_2_cb_540 proposed_regulations under sec_7702 and numerous articles see also revrul_92_19 1992_1_cb_227 and updates thereto plr-132135-00 for all number b policies taxpayer took into account for purposes of determining the guideline_premium_limitation the full charge specified in the contract for each of these types of qualified_additional_benefits taxpayer did not reduce the amount taken into account even where the amounts reasonably expected to be actually paid were known to be less than the maximum charges taxpayer’s methodology was to apply sec_7702 which does not take into account actual charges but rather reasonable charges taxpayer argues that its position was consistent with the approach taken in the off-the-shelf computerized compliance system supplied to it and warranted as being compliant with the new rules added by tamra the system was programmed to use the maximum rate specified in the contract for all qualified_additional_benefits and did not include the ability to use a lower rate if expected to be actually paid taxpayer believed that neither the code nor legislative_history clearly tied qualified_additional_benefits to being governed by sec_7702 or ii after consideration the actuaries erroneously reached two conclusions the reasonable charges other than mortality charges described in sec_7702 referred only to expense loads and cost of insurance charges for family term riders and other qualified_additional_benefits were considered mortality charges to be taken into account under sec_7702 accordingly the actuaries directed that the compliance system continue to treat the charges for qualified_additional_benefits as being governed by the maximum rates specified in the contract despite the legislative change to sec_7702 taxpayer argues that because the riders were qualified_additional_benefits under sec_7702 then under sec_7702 the benefits themselves were not to be treated as future_benefits under the contract but rather that the charges for the benefits were to be treated as future_benefits taxpayer then concluded that future_benefits under section f included death_benefits and that the death_benefit ie the charge for the rider under the rider was a mortality charge accordingly they looked at sec_7702 found nothing in its language or supporting legislative_history related directly to the guideline_premium_limitation to contradict their conclusions and decided that the charges for this rider should be governed by sec_7702 as the maximum charges specified in the contract and the rate actually being charged for expense charges such as monthly administration charges and percentage of premium loads were identical no change in the guideline_premium_limitation was deemed necessary for these charges due to the legislative change none of the number c policies included in taxpayer’s submissions involve errors related to expense charges plr-132135-00 taxpayer’s actuaries concluded that the charges for other_benefits were to be treated as death_benefits and thence as mortality charges because charges for death_benefits are commonly known as mortality charges the actuaries concluded that charges for other_benefits should be governed by sec_7702 sec_7702 provides that if a taxpayer establishes to the satisfaction of the secretary_of_the_treasury that the requirements of sec_7702 were not satisfied due to reasonable error and reasonable steps are being taken to remedy the error the secretary may waive the failure to satisfy such requirements under the facts submitted and representations made the failure of the first four of the policies to satisfy the requirements of sec_7702 is due to reasonable error as the failure to recognize that excess premiums had been paid was due to clerical_error taxpayer had procedures existing at that time that if properly followed would have resulted in the policies complying with the statute further taxpayer will within days of receipt of this ruling refund any excess premium with interest at the contract crediting rate as of the date of refund which is a reasonable step to remedy the failure of the policies to satisfy the requirements of sec_7702 also taxpayer has in place automated procedures designed to prevent future noncompliance as to the remaining number c contracts we do not agree with taxpayer’s conclusions as to the legal analysis of sec_7702 the code and legislative_history referring to the treatment of qualified_additional_benefits under sec_7702 provide a sound basis for the conclusion that charges for qualified_additional_benefits are controlled by sec_7702 this treatment is the same for both the cash_value_accumulation_test and the guideline_premium_limitation requirements after considering taxpayer’s arguments we find that its error was reasonable taxpayer will also within days of receipt of this ruling conform its compliance system to take the charges for all qualified_additional_benefits into account under sec_7702 if as a result of the adjustment any policy contains excess premiums taxpayer will also within days of receipt of this ruling either refund the excess premium together with interest at the contract crediting rate or raise the death_benefit sufficiently to ensure compliance with sec_7702 together these are reasonable steps to cure the error made among other grounds for its error being reasonable taxpayer argues that it should have been able to rely on the accuracy and correct analysis contained in the programming for off-the-shelf compliance software marketed to the insurance industry we do not find this argument either persuasive or determinative taxpayers are required to independently analyze test and verify all assumptions and methodology contained in such software and may not avoid culpability for any errors therein the obligation to comply with the requirements of sec_7702 belongs to taxpayer and responsibility for failures to comply may not be delegated however as with internally developed software there can be errors that are reasonable and thus waivable plr-132135-00 accordingly based on the information submitted it is held that the failure of the number b policies to satisfy the requirements of sec_7702 is waived pursuant to sec_7702 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours donald j drees jr senior technician reviewer branch office of associate chief_counsel financial institutions products attachment exhibit
